Citation Nr: 0713851	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
postoperative residuals of a pilonidal cyst.

2.  Entitlement to service connection for skin cancer, to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for psychiatric 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard R. Gan, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1959 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002 and 
January 2003 by the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in December 2003 the veteran testified 
at a personal hearing before a Veterans Law Judge who is no 
longer available to participate in the decision on his 
appeal.  A copy of the transcript of that hearing is of 
record.  VA law requires that persons who conduct a Board 
hearing on appeal participate in the final determination.  
38 C.F.R. § 20.707 (2006).  In correspondence dated in 
April 2007 the veteran and his attorney requested an 
additional hearing that the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
February 2002 and January 2006.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
November 2006.  

In correspondence dated in April 2007 the veteran requested a 
personal Board hearing at the RO in Philadelphia, 
Pennsylvania.  It is a basic principle of veterans' law that 
the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  Therefore, 
additional action is required in this case to provide the 
veteran a personal hearing.

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
Board hearing at the RO as soon as it may 
be feasible.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



